

 
EXHIBIT 10.1
 
 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT, effective as of July 25, 2011 (the “Effective Date”), by
and between AboveNet, Inc. (the "Company"), a Delaware corporation having its
principal offices at 360 Hamilton Avenue, White Plains, New York 10601 and
Nicholas Ridolfi, residing at 370 East 76th Street, Apt. C502,  New York, NY
10021 (the "Employee").
 
W I T N E S S E T H:
 
WHEREAS, the Company proposes to employee the Employee;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:
 
 
1.
Employment; Term.

 
(a)  The Company hereby agrees to employ the Employee, and the Employee hereby
agrees to serve, as Senior Vice President for Sales during the Term (defined
below).
 
(b)  The term (the "Term") of the Employee's employment hereunder will commence
on July 25, 2011 and, unless sooner terminated as provided in Section 6 hereof,
will terminate at the end of the day on December 31, 2012. The Term shall be
automatically extended, unless sooner terminated as provided herein, for
successive additional one-year periods, unless at least 120 days prior to the
end of the Term, the Company or the Employee has notified the other that the
Term will not be extended.
 
2.  
Duties.

 
(a)  The Employee will have such powers and duties reasonably consistent with
Employee's position as Senior Vice President for Sales, and will perform such
duties as assigned to him by the Chief Operating Officer, or such other senior
executive designated by either the Chief Executive Officer or the Chief
Operating Officer (the “Superior”).  The Employee agrees to perform his duties
and exercise his authority pursuant to the direction and control of his Superior
and will report to his Superior.  The Employee will perform his duties
diligently, faithfully and to the best of his ability and in accordance with
sound business practices. The Employee will be based in New York City, New York
or alternatively in White Plains, New York, but will be expected to travel
extensively.
 
(b)  The Employee will devote substantially all his business time and attention
to his duties and responsibilities hereunder, subject to paid vacations and
holidays as hereinafter set forth in Section 5 of this Agreement.
 
(c)  The Employee will comply with all Company policies including its Code of
Conduct.
 
 
 

--------------------------------------------------------------------------------

 
 
3.  
Compensation.

 
(a)  Base Salary.  During the Term, for all the services rendered by the
Employee in all capacities hereunder, the Employee will receive an annual base
salary of $250,000 (the "Base Salary") subject to required deductions and
withholdings or as otherwise required by law, payable in accordance with the
standard payroll practices of the Company then in effect which is currently
twice a month.  Base Salary may be increased but not decreased during the Term.
 
(b)  Bonus Plan.  In addition to the Base Salary set forth in Section 3(a)
hereof, the Employee will have an annualized bonus for 2011 targeted at $100,000
and an annualized bonus for 2012 targeted at $250,000 (the "Bonus Plan"). The
achievement of the bonus for 2011 shall be determined in the discretion of the
Superior. The achievement of the bonus for 2012 will be determined based on the
same goals as other senior executives of the Company or such other goals as
determined by the Superior.  Such bonus will be determined following the close
of the calendar year and paid by March 15 of the year following the year in
which the bonus is earned.
 
4.  
Expenses.

 
The Company will reimburse the Employee for all reasonable out-of-pocket
business expenses paid or incurred by him in connection with the performance of
his duties and responsibilities hereunder, but payment will be made only against
a signed, itemized list of such expenses, utilizing general forms for that
purpose established by the Company and accompanied by proper documentation
verifying such expenses.  Receipts will not be required for any expenses that
are less than Twenty-Five Dollars ($25) in value.  The Company may audit the
Employee's expense reports at any time.  Any reimbursement under this Agreement
that would constitute nonqualified deferred compensation subject to Section 409A
shall be subject to the following additional rules: (i) no reimbursement of any
such expense shall affect the Employee’s right to reimbursement of any such
expense in any other taxable year; (ii) reimbursement of the expense shall be
made promptly and in no event later than the end of the calendar year following
the calendar year in which the expense was incurred; and (iii) the right to
reimbursement shall not be subject to liquidation or exchange for any other
benefit.
 
5.  
Additional Benefits; Vacations; Facilities.

 
(a)  During the Term, the Employee will be entitled to participate in all group
health and insurance programs and all other fringe benefit or retirement plans
or other plans provided to employees of the Company in similarly-situated
executive positions generally, subject to the Employee's satisfying all of the
eligibility requirements thereof.  Nothing herein will be deemed to require the
Company to establish or maintain any employee benefit plan whatsoever, and the
Company has the right, in its sole and absolute discretion, to alter, amend,
modify, discontinue or terminate any and all employee benefit plans at any time.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) During the Term, the Employee will be entitled to the generally same paid
holidays as are provided to employees in similarly-situated executive positions
generally and will be entitled to paid time off (including vacation days and
sick days) per calendar year of 25 days or such greater amount provided by the
then existing Company policy, consistent with his duties and responsibilities
hereunder and the Company's vacation policy.  Paid time off which remains unused
at the end of a calendar year will be subject to the then existing policy
regarding carryover of, or payments for, such unused time.
 
(c)  If the Employee qualifies for term life insurance at non-smoker's rates,
the Company will provide the Employee during the Term, at no cost (other than
potential income tax) to the Employee, with a life insurance policy providing
for a death benefit of no less than $1,000,000.  If the Employee fails to
qualify for term life insurance at non-smoker's rates, the Company will make its
best efforts to provide the Employee, at no cost (other than potential income
tax) to the Employee, with the maximum amount of term life insurance it can
obtain for the premiums the Company would have paid on a policy providing a
death benefit of $1,000,000 at non-smoker's rates if the Employee were qualified
for such insurance.
 
6.  
Termination of Employment.

 
This Agreement may be terminated prior to the end of the Term in accordance with
the following provisions:
 
(a)  Death.  In the event of the Employee's death prior to the end of the Term,
this Agreement will automatically terminate.  In such event, the Employee's
beneficiary or beneficiaries will be entitled to:  (i) all accrued but unpaid
Base Salary and (ii) all accrued paid time off (collectively, the "Accrued
Benefits"), payable in a single lump sum in accordance with Section 6(f).
 
(b)  Disability.  If the Employee suffers a Disability (as hereinafter defined)
prior to the end of the Term, this Agreement may be terminated at the option of
the Company by notice from the Company to the Employee given at any time after
the Employee has suffered a Disability.  The term "Disability" shall have the
meaning set forth in Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended.  In such event, such termination will be effective as of the date on
which the Company gives notice to the Employee that it is terminating his
employment hereunder pursuant to this Section 6(b). In such event, the Employee
will be entitled to the Accrued Benefits, payable in a single lump sum in
accordance with Section 6(f).
 
(c)  For Cause or Not For Good Reason.
 
(i) This Agreement may be terminated prior to the end of the Term at the option
of the Company for Cause (as hereinafter defined) or by the Employee not for
Good Reason (as defined in subsection (d) below), effective as of the date on
which the Company gives notice to the Employee that it is terminating his
employment pursuant to this Section 6(c) or the date on which the Employee gives
notice to the Company that he is terminating his employment pursuant to this
Section 6(c).
 
 
3

--------------------------------------------------------------------------------

 
 
(ii) The term for "Cause" means any of the following events:
 
(A) fraud, misappropriation or embezzlement of funds or property by the Employee
involving the Company or an Affiliated Company (as hereinafter defined);
 
(B) the conviction of the Employee in any jurisdiction for any crime which
constitutes a felony, or which constitutes a misdemeanor that involves fraud,
moral turpitude or material loss to the Company or an Affiliated Company, or
their respective businesses or reputations;
 
(C) the Employee's material misconduct in, or material neglect of, the
performance of his material duties and responsibilities hereunder, or the
Employee's violation of any reasonable specific directions of the Superior which
directions are consistent with the provisions of this Agreement; or
 
(D) the Employee's material breach of this Agreement, including but not limited
to the provisions set forth in Sections 7 (Confidential Information), 8
(Restricted Covenants), 9 (Bribery, Extortion or Kickbacks) and 10 (Intellectual
Property) hereof.
 
(iii) In the event of the termination of the Employee's employment hereunder for
"Cause" or by the Employee not for "Good Reason", such termination will be
effective as of the date of notice of such termination and the Company will have
no further obligations whatsoever hereunder to compensate the Employee pursuant
to the terms of this Agreement other than with respect to the accrued but unpaid
Base Salary, accrued paid time off, and any accrued benefits under the Company's
benefit plans through the date of termination, which amounts shall be paid in a
single lump sum within the timeframe specified in Section 6(f).
 
(iv) The term "Affiliated Companies" means all entities that directly or
indirectly control, or are controlled by, the Company, all entities that are
under direct or indirect common control with the Company, and all entities in
which the Company has a significant joint venture or other similar
interest.  (Any entity which is a member of the Affiliated Companies is referred
to herein as an “Affiliated Company”.)  "Control" and "controlled" means
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a corporation, partnership or other
entity, whether through ownership of voting securities, by contract or
otherwise.
 
 
4

--------------------------------------------------------------------------------

 
 
(d) For Good Reason or Without Cause.
 
(i) This Agreement may be terminated prior to the end of the Term by the
Employee for Good Reason (as hereinafter defined) or at the option of the
Company without Cause, effective as of the date on which the Employee gives
notice to the Company that he is terminating his employment pursuant to this
Section 6(d) or as of the date on which the Company gives notice to the Employee
that it is terminating his employment pursuant to this Section 6(d).
 
(ii) The term “Good Reason” means either of the following two events:
 
(a) the Company's material breach of any provision of the Agreement which breach
continues uncured for thirty-five (35) days after written notice thereof is
given to the Company by the Employee, or
 
(b)  a material relocation of the Employee's principal place of employment on
the Effective Date of this Agreement, provided that the Company chooses not to
rescind such relocation within thirty-five (35) days after written notice
requesting that it be rescinded is given to the Company by the Employee.
 
In both cases (a) and (b), the notice of alleged breach or relocation must be
provided to the Company within ninety (90) days of the initial existence of such
condition and the Employee shall only have the right to terminate the Agreement
for Good Reason within six (6) months of the initial existence of such condition
and only if such condition is not cured or rescinded, as the case may be, prior
to such termination.
 
(iii) Upon termination of the Employee’s employment with the Company by the
Company without Cause or by the Employee for Good Reason, the Employee will be
entitled to receive from the Company in a single lump sum (A) the Accrued
Benefits, and (B) the payment of six months Base Salary, payable in accordance
with Section 6(e) and (f).
 
(e)  Release.  A condition precedent to the Company's obligations under Section
6(d) will be the Employee’s execution and delivery of the release of all claims
(other than claims under Section 6(d) of this Agreement and for directors' and
officers' indemnification) he may have against the Company, its affiliates and
their directors, officers, employees, agents and shareholders which relate to
his employment with the Company and termination of such employment (the
"Release"). Such release must be executed by the Employee and delivered to the
Company within forty-five (45) days after termination of employment, and the
statutory period during which the Employee is entitled to revoke the Release
must have expired on or before sixty (60) days following the Employee’s
termination of employment.
 
(f)  Payment Date.   The Employee will receive all required payments under
Sections 6(a) through 6(c) in a single lump sum no later than 30 days following
the Employee’s termination of employment, and in no event shall the Employee be
entitled to designate the taxable year of such payment.  The Employee will
receive the Accrued Benefits and six months’ Base Salary provided in Section
6(d) in a single lump sum on the 60th day following the Employee’s termination
of employment; provided that the Employee has executed and not revoked the
Release as provided above.  The foregoing payment dates shall be subject to the
provisions of Section 6(i)
 
 
5

--------------------------------------------------------------------------------

 
 
(g) No Mitigation; No Set-Off.  In the event of the termination of Employee’s
employment by the Company without Cause or by the Employee for Good Reason, the
Employee shall be under no obligation to seek other employment and there shall
be no offset against amounts due to him on account of any remuneration or
benefits provided to him by any subsequent employment he may obtain.
 
(h)  Excise Tax. In the event that any payment or benefit made or provided to or
for the benefit of the Employee in connection with this Agreement or his
employment with the Company or the termination thereof (a “Change of Control
Payment”) is determined to be subject to any excise tax (“Excise Tax”) imposed
by Section 4999 of the United States Internal Revenue Code of 1986, as amended,
(or any successor to such section), if it is determined that, on an after–Excise
Tax basis, the Employee’s economic benefit would be increased if the Company
reduced the Change of Control Payments to be provided to the Employee to the
extent necessary to avoid the imposition of the Excise Tax, the Company will
reduce such Change in Control Payments to the Employee. The determination
regarding the Excise Tax will be made by an expert on the issues related to the
Excise Tax selected by the Company and approved by the Employee. The same expert
will be used for the determination of any other Excise Taxes due relating to a
Change of Control for any other employee.
 
(i) Notwithstanding anything to the contrary in this Agreement, if at the time
of the Employee’s termination of employment the Employee is a “specified
employee” as defined below, any and all amounts payable to the Employee under
this Agreement (or any other agreement between the Company and the Employee) on
account of such termination of employment that would (but for this provision) be
payable within six (6) months following the Employee’s termination of
employment, shall instead be paid on the next regular payday following the
expiration of such six (6) month period, or if earlier on the date of the
Employee’s death, except to the extent such amounts do not constitute a deferral
of compensation (e.g., because they comply with the short-term deferral
exception from Code Section 409A, or are excepted welfare benefits, or are
otherwise not subject to Code Section 409A).   For purposes of this Agreement,
all references to “termination of employment” shall be construed to require a
“separation from service” as defined in Treasury Regulation Section
1.409A-1(h).  The term “specified employee” shall mean an individual determined
by the Company to be a specified employee under Treasury Regulation Section
1.409A-1(i).  Payments under this Agreement are intended either to be exempt
from Code Section 409A or to satisfy those rules and the Agreement shall be
construed accordingly; provided, however, that neither the Company, or any of
its affiliates, nor its Board or any other person acting on behalf of the
Company shall be liable to the Employee or his estate or beneficiary by reason
of the failure of any payment to satisfy the requirements of Code Section 409A
and the regulations promulgated thereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
7.  
Confidential Information.  The Employee covenants and agrees that:

 
(a)  During the Term and thereafter, he will keep secret and retain in the
strictest confidence all information about business and financial matters
(including, without limitation, information relating to costs, profits, budgets
and plans for future development, strategy, methods of operation and marketing
concepts) of the Company and the Affiliated Companies, their respective
employment policies and plans, and any other trade secrets and proprietary
information relating to the Company, the Affiliated Companies or their
respective operations, business and financial affairs, other than information
which is otherwise generally available to the public other than as a result of a
disclosure by the Employee (collectively, the "Confidential Information"), and,
for such time as the Company or any Affiliated Company is operating, not
disclose any Confidential Information to anyone outside of the Company or an
Affiliated Company, either during or after the term of his employment by the
Company or an Affiliated Company, except:  (i) in the course of performing his
duties hereunder; (ii) with the Company's express prior written consent; or
(iii) as required by law.
 
(b)  The Employee will surrender to the Company immediately after the
termination of his employment hereunder, or at any time the Company may so
request, all memoranda, notes, records, reports, lists and other documents in
whatever form or medium containing, describing or relating to Confidential
Information, together with all copies thereof, obtained by him or entrusted to
him during the course of his employment by the Company or an Affiliated Company
or otherwise in his possession at the time of such termination or request.
 
8.  
Restrictive Covenants.

 
(a)  Employee covenants and agrees that:
 
(i) except with respect to a Permitted Investment (as such term is defined
below), while employed by the Company and, if the Employee’s employment with the
Company is terminated for any reason during the Term, for three (3) months after
the termination of his employment with the Company, he will not compete,
directly or indirectly, with the Company or any Affiliated Company, by
participating in the direct or indirect ownership, management, operation or
control, whether as an officer, director, partner, employee, advisor,
stockholder, investor, consultant, agent, independent contractor, lender or
otherwise, of any corporation, partnership or other entity which owns, acquires
or seeks to acquire or obtain any franchise, lease or license, relating to, or
is otherwise engaged in, the acquisition of or planning, design, construction
and deployment of fiber optic telecommunications services or the provision of
high performance internet connectivity solutions for electronic commerce and
other business critical internet operations or similar business purpose
(collectively "Telecommunications Services").  As used in this Section 8(a),
”Permitted Investment” means the ownership by the Employee (as the result of
open market purchase(s)) of one (1%) percent or less of any class of capital
stock of a corporation which is regularly traded on a national securities
exchange or over the counter on the NASDAQ system.
 
 
7

--------------------------------------------------------------------------------

 
 
(ii) for twelve months following termination of his employment with the Company
for any reason whatsoever;
 
(A) he will not solicit, in competition with the Company or any Affiliated
Company, any person who is a customer of the Company or any Affiliated Company;
and
 
(B) he will not employ or induce or attempt to persuade any employee of the
Company or any Affiliated Company to terminate his employment relationship in
order to enter into competitive employment, or in any way cause, influence or
participate in the employment of any such individual by anyone else in any
business that is competitive with any business then engaged in by the Company or
any Affiliated Company.
 
(b)  If any of the restrictions contained or referenced in this Section 8 is for
any reason held by court to be excessively broad as to duration, activity,
geographical scope, or subject, then such restriction shall be construed or
judicially modified so as to thereafter be limited or reduced to the extent
required to be enforceable in accordance with applicable law; provided, however,
that such court’s determination will not affect the enforceability of Section 8
hereof in any other jurisdiction.
 
(c)  If Employee breaches, or threatens to commit a breach of, any of the
provisions of this Section 8 (collectively, the "Restrictive Covenants"), the
Company will have the following rights and remedies, each of which rights and
remedies will be independent of the other and severally enforceable, and all of
which rights and remedies will be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity:
 
(i) Specific Performance.  The right and remedy to seek from any court of
competent jurisdiction specific performance of the Restrictive Covenants or
injunctive relief against any act which would violate any of the Restrictive
Covenants, it being acknowledged and agreed that any breach or threatened breach
will cause irreparable injury to the Company and that money damages will not
provide an adequate remedy.
 
(ii) Accounting.  The right and remedy to require Employee to account for and
pay over to the Company all compensation, profits, monies, accruals, increments
or other benefits derived or received by the Employee as the result of any
transactions constituting a breach of any of the Restrictive Covenants.
 
 
8

--------------------------------------------------------------------------------

 
 
9.  
Bribery, Extortion and Kickbacks.

 
Employee will not at any time make or promise to make or accept any payments or
transfers of value which has the purpose or effect of public or commercial
bribery, acceptance of or acquiescence in extortion, kickbacks or other unlawful
or improper means of obtaining or conducting business for the Company.  Employee
will not at any time agree that he will, in connection with his employment or in
connection with any other business transactions involving the Company, make or
promise to make any payment or transfer anything of value, directly or
indirectly: (i) to any governmental official or employee (including employees of
government corporations); (ii) to any political party, official of a political
party or candidate (or to an intermediary for payment to any of the foregoing);
(iii) to any officer, director, employee, or representative of any actual or
potential customer of the Company; or (iv) to any other person or entity.  The
foregoing will not prohibit normal and customary business entertainment or the
giving of business mementos of nominal value.
 
10.  
Ownership of Intellectual Property.

 
(a)  All Inventions (as hereinafter defined), or patents, trademarks,
copyrights, trade secrets or any other rights relating to any of the foregoing,
which have or may have a material importance to the business of the Company and
which are conceived or made by Employee in connection with his employment with
the Company, either alone or with others, are the sole and exclusive property of
the Company whether or not they are conceived or made during work time for the
Company, except to the extent generally known by persons generally knowledgeable
in the fiber optics telecommunications field.
 
(b)  Employee will immediately disclose to the Company any and all Inventions
(whether or not patentable) made or conceived by the Employee during the Term,
either alone or in conjunction with others, whether or not made or conceived at
the request or upon the suggestion of the Company, whether or not resulting from
any work done in the course of employment, whether or not reduced to practice
during the term of employment, and whether or not made or conceived during or
outside of the usual hours of employment or upon or not upon any premises of the
Company.
 
(c)  Employee assigns and will hereafter assign to the Company all present or
future right, title and interest in and to all Inventions referred to
above.  Employee will not disclose any such Inventions to any third party
without the written consent of the Company.
 
(d)  At any time and from time to time during and after the Term, on the request
of the Company, without further consideration Employee will:  (i) execute
specific documents of assignment in favor of the Company, or its nominee, of any
of the Inventions covered hereunder, (ii) execute all papers and perform all
acts the Company considers necessary or advisable for the preparation,
application procurement, maintenance, enforcement and defense of patent
applications and patents of the United States or other jurisdictions of such
Inventions, if applicable, for the perfection or enforcement of any trademarks,
copyrights or trade secrets relating to such Invention, and for the transfer of
any interest the Employee may have in such Inventions, and (iii) execute any and
all papers and comments which the Company considers to necessary to vest sole
right, title and interest in the Company or its nominee in and to the above
Inventions, patent applications, patents, or any trademarks or copyright or
applications therefore relating thereto.  Notwithstanding the foregoing, after
termination of employment, Employee will be entitled to reasonable compensation
for more than incidental time and effort required to be expended by Employee to
fulfill his responsibilities under clause (ii).  Employee will execute all
documents (including those referred to above) and do all other acts which the
Company considers to be necessary to assist in the preservation of all the
Company's interests in such Inventions.
 
 
9

--------------------------------------------------------------------------------

 
 
(e)  Upon execution of this Agreement, Employee will provide to the Company, if
Employee has not already done so, a complete written list of all Inventions
which have been made or conceived before his employment with the Company
commenced or first reduced to practice by Employee alone or in conjunction with
others prior to employment with the Company.
 
(f)  For purposes of this Section 10, "Invention" means:  (i) any and all
machines, apparatuses, compositions of matter, methods, know-how, processes,
computer programs, designs, configurations, uses thereof, or writings (in any
form or any media) of any kind, discovered, conceived, developed, made or
produced, or any improvement to the same, and will not be limited to the
definition of any invention contained in the United States Patent law; (ii) all
matters subject to copyright protection under United States law; (iii) all
matters subject to trademark protection under the laws of the United States or
those of any state of the United States or under common law of any jurisdiction
within the United States; and (iv) all matters subject to protection as trade
secrets under the laws or common law of any state of the United States or of the
United States.
 
(g)  For purposes of this Section 10, the term "Work Product" refers to all work
product and work-in-progress generated, created, or developed by Employee in the
course of employment, regardless of the form or medium in which such Work
Product is embodied, including without limitation electronic form and new
media.  All Work Product will be deemed work made for hire as defined by the
Copyright Act of 1976.  As such, all right, title and interest in and to all
Work Product will vest in and remain with the Company from its inception, and
Employee will execute all documents and all acts which the Company considers
necessary to assist in the preservation of the Company's interest in such Work
Product.
 
(h)  If a court of competent jurisdiction determines that the Work Product does
not constitute work made for hire, Employee agrees that this Agreement
constitutes a written continuing assignment by the Employee to the Company of
all right, title and interest in and to the Work Product.
 
 
10

--------------------------------------------------------------------------------

 
 
11.  
Enforcement.

 
It is agreed by the Employee that any breach or threatened breach by the
Employee of any provision of Sections 7, 8, 9 or 10 hereof cannot be remedied
solely by damages.  In the event of a breach or threatened breach by the
Employee of any of the provisions of Sections 7, 8, 9 or 10 hereof, the Company
or any Affiliated Company will be entitled to injunctive relief restraining the
Employee and any business, firm, partnership, individual, corporation or other
entity participating in such breach or threatened breach.  Nothing contained
herein will be construed to prohibit the Company or any Affiliated Company from
pursuing any other remedies available at law or in equity for such breach or
threatened breach, including, without limitation, the recovery of damages.
 
12.  
Representations and Warranties.

 
(a)  The Employee represents and warrants to the Company that:
 
(i) The Employee has full power and authority to enter into this Agreement, and
this Agreement has been duly and validly executed and delivered by the Employee
and constitutes the legal, valid and binding obligation of the Employee,
enforceable against the Employee in accordance with its terms;
 
(ii) The execution and delivery of this Agreement by the Employee and his
performance hereunder will not violate any provision of law and will not
conflict with or result in a breach of any judgment, decree, order, writ,
injunction, regulation, ordinance or other similar document or instrument of any
court or governmental authority, and will not (with or without the giving of
notice or lapse of time, or both) violate or breach any term or condition of, or
constitute a default under, any agreement, document or instrument to which the
Employee is a party or by which he is bound; and
 
(iii) The execution and delivery of this Agreement by the Employee and his
performance hereunder do not require the consent or approval of any other person
or entity.
 
(b)  The Company represents and warrants to the Employee that it has full power
and authority to execute and deliver this Agreement and perform its obligations
hereunder and this Agreement has been duly executed and delivered, will be valid
and binding as of the Effective Date and enforceable in accordance with its
terms.
 
13.  
Notices.

 
All notices and other communications hereunder will be in writing and will be
deemed to have been duly given if delivered by hand, registered or certified
mail (first class postage and fees prepaid, return receipt requested), facsimile
or overnight courier guaranteeing next-day delivery, as follows:
 
(a) If to the Company, one copy to:
 
AboveNet Inc.
360 Hamilton Avenue
White Plains, New York 10601
Attention:  Chief Executive Officer
Fax No.:  (914) 421-7550
 
(b)  If to the Employee, one copy to:
 
370 East 76th Street
Apt. C502
New York, NY 10021


and/or to such other address as the Company may have on file for the Employee.
 
 
11

--------------------------------------------------------------------------------

 
 
14.  
Amendment.

 
This Agreement may not be amended, changed, modified or discharged except by an
instrument in writing executed by or on behalf of the party or parties against
whom any amendment, change, modification or discharge is sought to be enforced.
 
15.  
Waiver.

 
No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof will constitute a waiver of any such
breach or of any other covenant, duty, agreement or condition of this Agreement,
any such waiver being made only by a written instrument executed and delivered
by the waiving party.  Such written waiver by the Company must be approved by
the CEO or the Board.
 
16.  
Assignability.

 
This Agreement will not be assignable by the Employee and any purported
assignment hereof by the Employee will be null and void.  This Agreement will be
binding upon, and inure to the benefit of, the Employee and his heirs,
executors, administrators and legal representatives, and the Company and its
successors and assigns.
 
17.  
Severability.

 
If any of the covenants contained in this Agreement, including, without
limitation, those contained in Sections 7, 8 or 10 hereof, are hereafter
construed to be invalid or unenforceable in any jurisdiction, the same will not
affect the remainder of the covenant or covenants or their enforceability in any
other jurisdiction, which will be given full force and effect, without regard to
the invalid portions or the enforceability in such other jurisdiction.
 
 
12

--------------------------------------------------------------------------------

 
 
18.  
Governing Law.

 
This Agreement will be governed by, and construed and interpreted in accordance
with, the laws of the State of New York without reference to conflict of laws
principles.
 
19.  
Indemnification and Liability Insurance.

 
The Company agrees to indemnify the Employee and hold him harmless, both during
the Term and thereafter, to the fullest extent permitted by law and under the
articles, by-laws, or other agreements of the Company against and in respect to
any and all actions, suits, proceedings, claims, demands, judgments, costs,
expenses (including reasonable attorneys fees), losses, and damages resulting
from the Employee's good faith performance of his duties as an officer or
director of the Company, on or after the Effective Date.
 
20.  
Consent to Jurisdiction and Service of Process.

 
The parties hereto irrevocably (a) submit to the exclusive jurisdiction of the
courts of the State of New York or the courts of the United States located in
the State of New York, for the purpose of any suit, action or other proceeding
arising out of this Agreement, and (b) waive to the extent not prohibited by
law, and agree not to assert, by way of motion, as a defense or otherwise, in
any such suit, action or proceeding, any claim that they are not subject to the
personal jurisdiction of the above-named courts, that their property is exempt
or immune from attachment or execution, that any such suit, action or proceeding
brought in one of the above-named courts is brought in an inconvenient forum,
that the venue of any such suit, action or proceeding is improper, or that this
Agreement or the subject matter hereof may not be enforced in or by such court,
and (c) waive the right to a trial by jury in any such suit, action or
proceeding.
 
The Employee hereby consents to service of process in any such suit, action or
proceeding in any manner permitted by civil practice laws and rules of the State
of New York, and agrees that service of process by registered or certified mail,
return receipt requested, at his address specified in or pursuant to Section 13
hereof is reasonably calculated to give actual notice.
 
21.  
Costs.

 
Each party to this Agreement will pay his costs (including legal fees) in
connection with enforcement of this Agreement. However, if the Employee prevails
on such issues, the Company will reimburse the Employee for all reasonable
costs, including legal fees that the Employee incurs.  Notwithstanding the
preceding, the Employee will not be reimbursed if the Employee challenges the
validity of Section 8, regardless of whether the Employee is successful in such
challenge.
 
22.  
Headings.

 
The headings contained in this Agreement are for convenience of reference only
and in no way define, limit or describe the scope or intent of this Agreement or
in any way affect this Agreement.
   
 
13

--------------------------------------------------------------------------------

 
 
23.  
Construction.

 
(a)  For purposes of this Agreement, whenever the context requires; the singular
number will include the plural, and vice versa; and the masculine gender will
include the feminine and neuter genders.
 
(b)  As used in this Agreement, the words "include" and "including" and
variations thereof, will not be deemed to be terms of limitation, but rather
will be deemed to be followed by the words "without limitation."
 
24.  
Counterparts.

 
This Agreement may be executed in counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.
 
25.  
Survivor. 

 
Provisions of this Agreement which by their terms must survive the termination
of this Agreement in order to effectuate the intent of the parties will survive
any such termination, whether by expiration of the Term, termination of
Employee’s employment, or otherwise, for such period as may be appropriate under
the circumstances.  Such provisions include, without limitation, Section 7, 8,
10 and 11 of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


AboveNet, Inc.
     
By:
/s/ Robert Sokota
  
Name: Robert Sokota
 
Title: Senior Vice President and General Counsel
     
/s/ Nicholas Ridolfi
   
Nicholas Ridolfi


 
 
 
14

--------------------------------------------------------------------------------

 